       Case 3:20-cv-08237-DLR Document 5 Filed 09/15/20 Page 1 of 3



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Securities and Exchange Commission,                 No. CV-20-08237-PCT-DLR
10                  Plaintiff,                           JUDGMENT
11   v.
12   Park View School Incorporated, et al.,
13                  Defendants.
14
15          The Court has reviewed the parties’ Consent of Park View School, Inc. to Entry of
16   Final Judgment of Permanent Injunction. (Doc. 3.) For good cause shown,
17          The Securities and Exchange Commission (“Commission”) having filed a
18   Complaint and Defendant, Park View School, Inc., having entered a general appearance;
19   consented to the Court’s jurisdiction over Defendant and the subject matter of this action;
20   consented to entry of this Final Judgment without admitting or denying the allegations of
21   the Complaint (except as to jurisdiction); waived findings of fact and conclusions of law;
22   and waived any right to appeal from this Final Judgment:
23                                                 I.
24          IT IS ORDERED, ADJUDGED AND DECREED that Defendant is permanently
25   restrained and enjoined from violating, directly or indirectly, Section 10(b) of the Securities
26   Exchange Act of 1934 (the “Exchange Act”) [15 U.S.C. § 78j(b)] and Rule 10b-5
27   promulgated thereunder [17 C.F.R. § 240.10b-5], by using any means or instrumentality of
28   interstate commerce, or of the mails, or of any facility of any national securities exchange,
        Case 3:20-cv-08237-DLR Document 5 Filed 09/15/20 Page 2 of 3



 1   in connection with the purchase or sale of any security:
 2             (a)   to employ any device, scheme, or artifice to defraud;
 3             (b)   to make any untrue statement of a material fact or to omit to state a material
 4                   fact necessary in order to make the statements made, in the light of the
 5                   circumstances under which they were made, not misleading; or
 6             (c)   to engage in any act, practice, or course of business which operates or would
 7                   operate as a fraud or deceit upon any person.
 8             IT IS FURTHER ORDERED, ADJUDGED AND DECREED that, as provided
 9   in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the
10   following who receive actual notice of this Final Judgment by personal service or
11   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b)
12   other persons in active concert or participation with Defendant or with anyone described
13   in (a).
14                                                 II.
15             IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defendant is
16   permanently restrained and enjoined from violating Section 17(a) of the Securities Act of
17   1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the offer or sale of any security by the
18   use of any means or instruments of transportation or communication in interstate commerce
19   or by use of the mails, directly or indirectly:
20             (a)   to employ any device, scheme, or artifice to defraud; or
21             (b)   to obtain money or property by means of any untrue statement of a material
22                   fact or any omission of a material fact necessary in order to make the
23                   statements made, in light of the circumstances under which they were made,
24                   not misleading; or
25             (c)   to engage in any transaction, practice, or course of business which operates
26                   or would operate as a fraud or deceit upon the purchaser.
27             IT IS FURTHER ORDERED, ADJUDGED AND DECREED that, as provided
28   in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also binds the


                                                  -2-
        Case 3:20-cv-08237-DLR Document 5 Filed 09/15/20 Page 3 of 3



 1   following who receive actual notice of this Final Judgment by personal service or
 2   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and (b)
 3   other persons in active concert or participation with Defendant or with anyone described
 4   in (a).
 5                                                 III.
 6             IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Consent
 7   is incorporated herein with the same force and effect as if fully set forth herein, and that
 8   Defendant shall comply with all of the undertakings and agreements set forth therein.
 9                                                 IV.
10             IT IS FURTHER ORDERED, ADJUDGED AND DECREED that this Court
11   shall retain jurisdiction of this matter for the purposes of enforcing the terms of this Final
12   Judgment.
13                                                  V.
14             There being no just reason for delay, pursuant to Rule 54(b) of the Federal Rules of
15   Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith and without
16   further notice.
17             Dated this 15th day of September, 2020.
18
19
20
21
                                                     Douglas L. Rayes
22                                                   United States District Judge
23
24
25
26
27
28


                                                   -3-
